Citation Nr: 1820511	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  05-24 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated 10 percent disabling prior to February 5, 2010.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and S.B., his wife


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971 and from September 1979 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for PTSD and assigned an initial evaluation of 10 percent.  A July 2010 rating decision granted an increased evaluation to 50 percent effective February 5, 2010.  Jurisdiction currently resides with the RO in Houston, Texas.

In June 2009, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In January 2017, VA informed the Veteran that he had 30 days to respond to a letter indicating whether he wanted a new hearing, and that if he did not respond, no new hearing would be scheduled.  The Veteran did not request a new hearing.

The matter has been before the Board previously; most recently in February 2011, at which time it was remanded for additional development.  Review of the record shows substantial compliance with the prior remand; thus additional development is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran indicated in correspondence submitted in December 2017 that he is satisfied with the 50 percent disability evaluation awarded effective February 5, 2010 and withdraws further appeal of that evaluation.  In the same correspondence, the Veteran stated that he is not satisfied with initial 10 percent disability evaluation assigned for PTSD, prior to February 5, 2010; thus this evaluation remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).



FINDING OF FACT

For the period prior to February 5, 2010, the Veteran's PTSD was manifested by mild to moderate symptoms including depressed mood, panic attacks, and nightmares.


CONCLUSION OF LAW

For the period prior to February 5, 2010, the criteria for a disability rating of 30 percent, but no higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C. §§ 5103(a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been met.  All identified VA and private medical evidence has been associated with the claims file.  The Veteran has been afforded appropriate VA examinations.  The examiners who conducted the most recent examinations had access to and reviewed the claims file.

II.  Increased Initial Evaluation for PTSD

The Veteran contends he is entitled to an initial disability rating in excess of 10 percent for his service-connected PTSD, prior to February 5, 2010.

The Veteran's service-connected PTSD is currently assigned an initial disability evaluation of 10 percent under 38 C.F.R. § 4.130 , Diagnostic Code 9411.  After a thorough review of the evidence of record, the Board concludes that the Veteran's PTSD symptoms warrant an initial disability evaluation of 30 percent prior to February 5, 2010.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.§ 4.7.

Where an increase in the level of a service connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders ("General Rating Formula").  As relevant here, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013);  Mauerhan v. Principi, 16 Vet. App. 426, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran's outpatient treatment records from March 2004 to August 2004 document the Veteran's treatment for PTSD.  In March 2004, he was treated by a VA psychiatrist.  The physician noted that the Veteran reported he had been diagnosed with PTSD, but was not admitted to a PTSD program because he worked full time and was unable to attend the classes.  The Veteran described experiencing "highs and lows," and depression.  He denied suicidal ideation and hallucinations.  The physician noted that the Veteran did not exhibit thought disorder, and was not psychotic or suicidal; his mood was noted as dysthymic.  In July 2004 the Veteran was enrolled in an anger and stress management group.

The Veteran underwent a VA initial PTSD examination in September 2004.  The Veteran reported that he had a stroke in 2003 and that it caused difficulty with his memory, his thought processes and his ability to speak.  He stated that he has been unable to control his emotions since the stroke.  The Veteran reported that he attended group therapy for anger management.  He stated that he did not get along very well with people and that he was not sleeping well; yet he indicated that he slept six to eight hours a night.  The Veteran reported that he experienced nightmares two to three times per month.  The examiner noted that the Veteran reported he had approximately five people he called friends; and that his leisure activities include hunting, fishing and drag racing.  He reported no history of suicide attempts, but admitted he had had suicidal thoughts.  The Veteran reported no delusions or hallucinations.  The examiner noted that the Veteran reported no inappropriate behavior and maintained good eye contact.  The Veteran reported that he was able to take care of his personal needs and all activities of daily living, and the examiner noted he was oriented to person, place and time.  The Veteran did not report any ritualistic or obsessive behavior that interfered with his routine activities, or any panic attacks.  When asked to rate his depression on a scale from one to ten, with one being the lowest, the Veteran rated himself a seven.  However, the examiner noted that the Veteran "appears with adequate energy and his affect was also elevated."

VA treatment records reflect the Veteran had PTSD medication adjustments in April and May 2005.  The Veteran continued to receive treatment for PTSD and continue to report experiencing symptoms of depression and nightmares.

At his October 2005 Board hearing, the Veteran testified that he was hospitalized for four days in July 2005 because he was feeling suicidal due to the fact he could not get a job.  He testified that he was being treated for PTSD and attended an anger management group.  The Veteran testified that he continued to take medication for PTSD and still experienced nightmares.

In August 2007, the Veteran underwent a VA PTSD examination.  The Veteran reported that he continued to take his PTSD medications and attended group therapy.  He reported experiencing depression and anhedonia on a daily basis.  He denied any suicidal and/or homicidal ideation and any hallucinations.  The Veteran reported that he enjoyed interacting with friends form his groups, but that he no longer participates in activities he formerly enjoyed as he is unmotivated and disinterested.  The Veteran reported that he continued to experience nightmares twice a week, but denied any difficulty with avoidance, hyper arousal or startle response.  The examiner noted that the Veteran was clean, neatly groomed and appropriately dressed.  The Veteran was cooperative and exhibited normal affect, and a good but depressed mood.  The examiner noted that the Veteran did not have obsessive or ritualistic behavior, did not experience panic attacks, had not suicidal or homicidal thoughts and exhibited good impulse control.

The Board acknowledges that the Veteran's medical records indicate that it is often difficult for clinicians to discern between the Veteran's PTSD symptoms and residual symptoms from his prior stroke.  Although the VA examiners who examined the Veteran in September 2004 and August 2007 evaluated his PTSD as productive of occupational and social impairment due to mild or transient symptoms, or symptoms controlled by continuous medication - the level of impairment contemplated by a 10 percent disability rating - the evidence of record reflects that the Veteran's symptoms of PTSD have included depressed mood, anxiety, and nightmares.  The Board finds that when reasonable doubt is resolved in the Veteran's favor, such symptoms most closely approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss - the criteria associated with a 30 percent disability rating.  Indeed, several of the symptoms just enumerated are specifically discussed in the criteria for a 30 percent rating and have been consistently identified by VA examiners and healthcare providers.  Resolving all doubt in the Veteran's favor, the evidence reflects symptomatology that most closely approximates the criteria for a 30 percent initial disability, up to February 5, 2010.  To that extent, the claim is granted.

The Veteran's symptoms have not been consistent with occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgement; impaired abstract thinking and disturbances of motivation and mood such that a 50 percent disability rating is warranted prior to February 5, 2010.  The Veteran has not exhibited flattened affect, panic attacks more than once a week, and/or impaired abstract thinking, and VA examiners have consistently observed him to be alert and oriented in all spheres, cooperative, and appropriately dressed and groomed.  At his September 2004 VA examination, the Veteran reported that he experienced nightmares, difficulty getting along with others, and was attending an anger management class.  At his August 2007 VA examination, he reported that he continued to attend his PTSD group, and continued to experience depressed mood and anhedonia on a daily basis.  The Veteran reported that he continued to enjoy interactions with friends from his support groups but had been uninterested in activities he previously enjoyed such as fishing and hunting.  The Veteran also stated that he continued to experience nightmares twice a week.  The Board finds that these symptoms most closely approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the criteria associated with a 30 percent disability evaluation; and do not rise to the level of severity which would warrant a 50 percent rating.

The Board has considered the applicability of the benefit of the doubt doctrine in reaching these conclusions.  However, to the extent that the Veteran's claim for an increased initial rating for PTSD is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C. § 5107 (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

For the period prior to February 5, 2010, an initial disability rating of 30 percent, but no higher, for PTSD is granted, subject to the applicable regulations governing the payment of monetary awards.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


